      Case 1:20-cv-02843-JGK-BCM Document 41 Filed 03/16/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          3/16/2021
KHALIL O. JACKSON,
               Plaintiff,
                                                       20-CV-2843 (JGK) (BCM)
       -against-
                                                       ORDER REGARDING GENERAL
MORGAN STANLEY SERVICES GROUP                          PRETRIAL MANAGEMENT
INC., et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The above-referenced action has been referred to Magistrate Judge Barbara Moses for

general pretrial management, including scheduling, discovery, non-dispositive pretrial motions,

and settlement, pursuant to 28 U.S.C. § 636(b)(1)(A). All pretrial motions and applications,

including those related to scheduling and discovery (but excluding motions to dismiss or for

judgment on the pleadings, for injunctive relief, for summary judgment, or for class certification

under Fed. R. Civ. P. 23) must be made to Judge Moses and in compliance with this Court's

Individual Practices in Civil Cases and Emergency Individual Practices in Civil Cases, available

on the Court's website at https://nysd.uscourts.gov/hon-barbara-moses.

       Plaintiff has filed a letter-motion dated March 15, 2021 (Dkt. No. 39), seeking a

discovery conference regarding three areas of dispute. However, the letter is vague as to the

precise relief requested. For example, in paragraph (a), plaintiff complains that "Defendants have

objected to providing documents and communications within the possession of additional

custodians," but fails to identify (or describe by position) the "additional individuals from whom

relevant information is sought." Additionally, although plaintiff alludes to "follow-up

Interrogatories and Document Requests" that he has served, he does not attach the disputed

requests (and/or responses), nor quote them verbatim, as required by Local Civ. R. 37.1 and

Moses Ind. Prac. § 2(a).
       Case 1:20-cv-02843-JGK-BCM Document 41 Filed 03/16/21 Page 2 of 4




        Plaintiff's letter-application is therefore DENIED without prejudice to refiling in

compliance with Local Civ. R. 37.1 and this Court's Individual Practices. Plaintiff is directed, on

refiling, to identify plainly for the Court:

        (i)     what he has asked for (and quote or attach the relevant document demands,

                interrogatories, or other discovery requests as served);

        (ii)    what, if anything, defendant has produced or agreed to produce in response (and

                quote or attach the relevant objections, interrogatory answers, or other discovery

                responses as served);

        (iii)   what efforts the parties have made to resolve the issue without judicial

                intervention;

        (iv)    what relief plaintiff seeks from the Court; and

        (v)     what provision of the Federal Rules of Civil Procedure, or other authority,

                authorizes that relief.

        In accordance with Moses Indiv. Prac. § 2(e), defendants' opposition to plaintiff's

renewed letter-motion shall be due within three court days of the moving letter, and any reply is

due within two court days of the opposition. Upon receipt of the renewed letter-motion the Court

will determine whether a discovery conference pursuant to Local Civ. R. 37.2 is required. It is

the Court's practice to decide discovery disputes at the Rule 37.2 conference, based on the

parties' letters, unless a party requests or the Court requires more formal briefing.

        The Court notes that the Hon. John G. Koeltl, United States District Judge, has issued a

Revised Civil Scheduling Order (Dkt. No. 38) setting a June 25, 2021 deadline to complete all

discovery, including expert discovery.

        Going forward, the parties and their counsel are cautioned:




                                                  2
      Case 1:20-cv-02843-JGK-BCM Document 41 Filed 03/16/21 Page 3 of 4




       1.      All discovery must be initiated in time to be concluded by the deadline to

complete discovery set by the Court.

       2.      Discovery     applications,   including    letter-motions   requesting   discovery

conferences, must be made promptly after the need for such an application arises and must

comply with Local Civil Rule 37.2 and Moses Ind. Prac. § 2(b). Absent extraordinary

circumstances, discovery applications made later than 30 days prior to the close of discovery

may be denied as untimely.

       3.      For motions other than discovery motions, pre-motion conferences are not

required, but may be requested where counsel believe that an informal conference with the Court

may obviate the need for a motion or narrow the issues.

       4.      Requests to adjourn a court conference or other court proceeding (including a

telephonic court conference), or to extend a deadline (including a discovery deadline) must be

made in writing, in advance of the proceeding or deadline at issue, and in compliance with

Moses Ind. Prac. § 2(a). Telephone requests for adjournments or extensions will not be

entertained.

       5.      In accordance with Moses Ind. Prac. § 1(d), letters and letter-motions are limited

to four pages, exclusive of attachments, unless permission for a longer letter is obtained in

advance.

       6.      If you are aware of any party or attorney who should receive notice in this action,

other than those currently listed on the docket sheet, please notify Courtroom Deputy Kevin

Snell at (212) 805-0228 immediately.




                                                3
     Case 1:20-cv-02843-JGK-BCM Document 41 Filed 03/16/21 Page 4 of 4




       PLEASE BE AWARE THAT, FOR THE DURATION OF THE COVID-19
       NATIONAL EMERGENCY, UNLESS OTHERWISE ORDERED BY THE
       COURT:

       Conferences and Hearings. All court conferences and hearings will be conducted
       by teleconference. Please treat the teleconference as you would treat a public
       court appearance. If a conference or hearing in another matter is ongoing,
       please be silent (mute your line) until your case is called.

       Remote Depositions. Pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), all
       depositions in this action may be taken via telephone, videoconference, or other
       remote means, and may be recorded by any reliable audio or audiovisual means.
       This Order does not dispense with the requirements set forth in Fed. R. Civ. P.
       30(b)(5), including the requirement that, unless the parties stipulate otherwise,
       the deposition be "conducted before an officer appointed or designated under
       Rule 28," and that the deponent be placed under oath by that officer. For
       avoidance of doubt, a deposition will be deemed to have been conducted
       "before" an officer so long as that officer attends the deposition via the same
       remote means (e.g., telephone conference call or video conference) used to
       connect all other remote participants, and so long as all participants (including
       the officer) can clearly hear and be heard by all other participants.



      The Clerk of Court is respectfully directed to close the motion at Dkt. No. 39.

Dated: New York, New York
       March 16, 2021
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge




                                               4
